DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election of Group I, claims 1-4, in the reply filed on Jun. 7, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 5-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on Jun. 7, 2022.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,961,333 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
As to claims 1 and 4: US ‘333 claims an ethylene-vinyl acetate copolymer (see claim 1 of US ‘333) having: a degree of crosslinking of 85% or greater which overlaps the presently recited ranges of 89% or more and 89-93%; a content of vinyl acetate of 25-35 wt% which is coextensive in scope with the presently recited range of amounts; a melt index of 20-30 g/10 min which overlaps the presently recited range at the endpoint of 20 g/10min; and a ratio of η*/[η] of 5500-7500 which overlaps the presently recited range at the endpoint of 7500.
US ‘333 does not specifically claim a polymer having values of each of the four pertinent properties within the presently recited ranges. In light of the recitation of various values of the pertinent properties in claim 1 of US ‘333, one of ordinary skill in the art would have been motivated to make any of the polymers within the scope of the claims of US ‘333, including polymers having any of the pertinent properties within the scope of the ranges recited in claim 1 of US ‘333. It would have been obvious to one of ordinary skill in the art to have made the polymers claimed by US ‘333 having a degree of crosslinking, a melt index, and a ratio of η*/[η] within the presently recited ranges.
As to claim 2: Sung further claims copolymers having a number average molecular weight of 16,000 to 18,000 g/mol (see claim 2 of US ‘333) which overlaps the presently recited range at the endpoint of 18,000 g/mol.
As to claim 3: US ‘333 further claims copolymers having a molecular weight distribution which is coextensive with the presently recited ranges (see claims 3 of US ‘333).

Claim Rejections – 35 U.S.C. § 103

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. § 103 as being unpatentable over WO 2019/124675 A1 (herein “Sung”). U.S. Patent No. 10,961,333 B2 is referred to herein as an equivalent English publication of Sung.
As to claims 1 and 4: Sung describes an ethylene-vinyl acetate copolymer (see col. 2, ll. 15-16) having: a degree of crosslinking of 85% or greater which overlaps the presently recited ranges of 89% or more and 89-93% (see col. 2, l. 17); a content of vinyl acetate of 25-35 wt% which is coextensive in scope with the presently recited range of amounts (see col. 2, ll. 18-19); a melt index of 20-30 g/10 min which overlaps the presently recited range at the endpoint of 20 g/10min (see col. 2, l. 20); and a ratio of η*/[η] of 5500-7500 which overlaps the presently recited range at the endpoint of 7500 (see col. 2, ll. 21-23).
Sung does not specifically describe a polymer having values of each of the four pertinent properties within the presently recited ranges. In light of Sung’s disclosure of various values of the pertinent properties of the ethylene-vinyl acetate copolymer, one of ordinary skill in the art would have been motivated to make any of the polymers within the scope of the Sung, including polymers having any of the pertinent properties within the scope of the ranges described by Sung. It would have been obvious to one of ordinary skill in the art to have made the polymers described by Sung having a degree of crosslinking, a melt index, and a ratio of η*/[η] within the presently recited ranges.
As to claim 2: Sung further discloses that the copolymers have a number average molecular weight of 16,000 to 18,000 g/mol (see col. 4, ll. 63-66) which overlaps the presently recited range at the endpoint of 18,000 g/mol.
As to claim 3: Sung further discloses that the copolymers have a molecular weight distribution which is coextensive with the presently recited ranges (see col. 5, ll. 4-5).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HUHN whose telephone number is (571)270-7345. The examiner can normally be reached Monday through Friday, 9 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD A HUHN/Primary Examiner, Art Unit 1764